DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Status of the Claims
Claims 1, 6, 12 15 – 17, 20, 22 – 23, 25 – 26, 30 – 41 and 60 are pending in the present application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 6, 12, 15 – 17, 20, 22 – 23, 25 – 26 and 30 – 40), drawn towards a compound of Formulae (I) or (II), and a pharmaceutical composition comprising a compound of claim 39, in the reply filed on October 26, 2022 is acknowledged. Claims 41 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound of Example 162, 4-[2-(4-chloro-3-fluorophenoxy)acetamido]-N-{[5-(trifluoromethyl)pyridin-2-yl]methyl}bicyclo [2.2.2] octane-1-carboxamide, as presented below:

    PNG
    media_image1.png
    315
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    500
    media_image3.png
    Greyscale


Search: Applicant stated that the present claims 1, 6, 15 – 17, 20, 22 and 39 – 40 read upon the elected species. Claims 12, 23, 25 – 26 and 30 – 38 are withdrawn from further consideration as being drawn towards non-elected species. Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
D is

    PNG
    media_image4.png
    102
    130
    media_image4.png
    Greyscale
substituted with 1 RX, wherein RX is –ORA and RA is hydrogen; or 
D is a generic bridged bicyclic cycloalkyl; 
L1 is CH2O–*; C2 alkylene substituted with 1 RX, wherein RX is –NRBRC and RB and RC are each hydrogen; or a 5-membered heteroalkylene substituted with 2 RX, wherein one RX is C1 alkyl and the other RX is oxo;
L2 is –CH2–*; C2 alkylene substituted with 1 RX, wherein RX is –C(O)OH; or a C2 alkylene substituted with 1 RX, wherein RX is –C(O)NRBRC and one of RB and RC is hydrogen and the other is C3 alkyl (isopropyl, iPr);
W is an unsubstituted phenyl; or
		
    PNG
    media_image5.png
    63
    236
    media_image5.png
    Greyscale

A is an unsubstituted phenyl; a phenyl substituted with 1 RY, wherein RY is –ORA and RA is hydrogen; or
		
    PNG
    media_image6.png
    62
    464
    media_image6.png
    Greyscale

Since the search is not free of prior art, scope has not been further expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image7.png
    74
    381
    media_image7.png
    Greyscale

U.S. Provisional Application 62/580,734 provides sufficient support for the limitations in the present claims 1, 6, 15 – 17, 20, 22 and 39 – 40. Therefore, the claims are examined with an effective filing date of November 2, 2017 (filing date of the U.S. Provisional Application ‘734).

Information Disclosure Statement
The information disclosure statements filed on August 24, 2021; October 4, 2021; March 23, 2022 and October 26, 2022 have been considered by the examiner.

Improper Markush Group Rejection
Claims 1, 6, 15 – 17, 20, 22 and 39 – 40 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the compound of Formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The present claim 1 is drawn towards a compound of Formula (I) as presented below:

    PNG
    media_image8.png
    100
    380
    media_image8.png
    Greyscale

wherein:

    PNG
    media_image9.png
    395
    816
    media_image9.png
    Greyscale

	The structures associated with each of the variables above in the Formula (I) do not share a substantial feature to each other. 
	For example, in variable D, consider the following moieties having the structures as presented below (according to claim 6):

    PNG
    media_image10.png
    213
    625
    media_image10.png
    Greyscale

	Further, in variable W, consider the following structures as presented below (according to claim 20):

    PNG
    media_image11.png
    184
    812
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    396
    760
    media_image12.png
    Greyscale

	The present claim 39 is drawn towards a list of several compounds, which includes the compounds as presented below:

    PNG
    media_image13.png
    755
    563
    media_image13.png
    Greyscale

	For at least the above reasons, the moieties as claimed in view of the above variables in the compound of Formula (I) and the compounds as recited in the present claim 39 encompass a wide variety of chemical species which do not share any substantial structural similarity between the species and would not be expected to be commonly useful in treating several diseases and disorders.
In order to overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., Bioorganic Chemistry (1995), 23: pp. 397-414 (Smith), as disclosed in the information disclosure statement filed on August 24, 2021.
	Smith teaches the compound 21. See, page 404, Scheme 5. The compound 21 is presented below:

    PNG
    media_image14.png
    235
    199
    media_image14.png
    Greyscale

	Smith teaches the compound of formula (I), wherein:
D is a bridged bicyclic cycloalkyl;
L1 is C2 alkylene substituted with 1 RX, wherein RX is –NRBRC and RB and RC are each hydrogen;
L2 is C2 alkylene substituted with 1 RX, wherein RX is –C(O)OH;
R1 and R2 are each hydrogen;
W is an unsubstituted phenyl; and
A is a phenyl substituted with 1 RY, wherein RY is –ORA and RA is hydrogen.
	Therefore, the prior art reference anticipates the present claims.

Claims 1, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by André et al., Org. Lett. (2012), 14 (4), pp. 960-963), as disclosed in the information disclosure statement filed on August 24, 2021.
	André teaches the compound 4. See, page 961, Scheme 1. The compound 4 is presented below:

    PNG
    media_image15.png
    285
    564
    media_image15.png
    Greyscale

	André teaches the compound of formula (I), wherein:
D is a bridged bicyclic cycloalkyl;
L1 is 5-membered heteroalkylene substituted with 2 RX, wherein one RX is C1 alkyl and the other RX is oxo;
L2 is C2 alkylene substituted with 1 RX, wherein RX is –C(O)NRBRC and one of RB and RC is hydrogen and the other is C3 alkyl (isopropyl, iPr);
R1 and R2 are each hydrogen; and
A and W are each unsubstituted phenyl.

	Therefore, the prior art reference anticipates the present claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 15 – 17, 20, 22 and 39 – 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,836,725 B2 (Pliushchev), as disclosed in the information disclosure statement filed on August 24, 2021.
The applied reference has common applicants and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Pliushchev teaches the compound 106. See, columns 59-60. 

    PNG
    media_image16.png
    415
    322
    media_image16.png
    Greyscale

	Pliushchev teaches the compound of formula (I), wherein:
	D is a bridged bicyclic cycloalkyl

    PNG
    media_image4.png
    102
    130
    media_image4.png
    Greyscale
substituted with 1 RX, wherein RX is –ORA and RA is hydrogen;
	
    PNG
    media_image17.png
    88
    466
    media_image17.png
    Greyscale

	
    PNG
    media_image18.png
    152
    497
    media_image18.png
    Greyscale

	The present claim 40 is drawn towards a pharmaceutically acceptable composition comprising a compound of claim 39 and a pharmaceutically acceptable carrier. Pliushchev teaches the pharmaceutical acceptable composition comprising said compound or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, and a pharmaceutically acceptable excipient. See, column 137, lines 13-20.
	Therefore, the prior art reference anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 15 – 17, 20, 22 and 39 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 10,836,725 B2 (US ‘725), as disclosed in the information disclosure statement filed on August 24, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘725 is drawn towards a compound of Formula (I) as presented below:

    PNG
    media_image19.png
    125
    383
    media_image19.png
    Greyscale

Claim 13 in US ‘725 specifically recites (See, column 206, line 1) the compound as presented below:

    PNG
    media_image20.png
    416
    319
    media_image20.png
    Greyscale

	Regarding claims 1, 6, 15 – 17, 20, 22 and 39, US ‘725 teaches the compound, wherein:
		D is a bridged bicyclic cycloalkyl
		
    PNG
    media_image4.png
    102
    130
    media_image4.png
    Greyscale
substituted with 1 RX, wherein RX is –ORA and RA is hydrogen;
		
    PNG
    media_image21.png
    244
    497
    media_image21.png
    Greyscale

	The claims in US ‘725 do not explicitly recite a pharmaceutically acceptable composition comprising said compound and a pharmaceutically acceptable carrier, as recited in the present claim 40. MPEP §804(II)(B)(2)(a) states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”

US ‘725 teaches that the pharmaceutically acceptable composition can be prepared comprising said compound or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, and a pharmaceutically acceptable excipient. See, column 137, lines 13-20.
	Therefore, the present claims conflict with those of the US ‘725 Patent.

Conclusion
Claims 1, 6, 15 – 17, 20, 22 and 39 – 40 are rejected.
Claims 12, 23, 25 – 26, 30 – 38, 41 and 60 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626